Per Curiam. Appellant Donald E. Colyer, by his attorney F. James Jefferson, has filed a motion for a rule on the clerk. The motion implies that a notice of appeal was not given and indicates that the record may not have been timely filed. The motion for a rule on the clerk is denied as no good reason is given for the dilatory actions. If an affidavit had been attached to the motion, and if it had admitted a late notice of appeal and a late tendering of the record, and if it had stated that the attorney was careless in the computation of time, or made an error, or gave any good cause, the motion could be granted. In a per curiam opinion regarding belated appeals rendered February 5, 1979, 265 Ark. 964, we discussed the problem of an untimely tender of a record caused by the attorney. We decided that we have no alternative but to grant the motion for relief in such a case. However, we pointed out that a copy of the opinion would be forwarded to the Committee on Professional Conduct as is our practice. Accordingly, we deny without prejudice the motion for a rule on the clerk.